



    
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is entered into as of July 31, 2016
and will become effective October 2, 2016 (the “Effective Date”) by and between
Plantronics, Inc., a Delaware corporation (the “Company”) and S. Kenneth
Kannappan (the “Executive”) and, except as noted herein, supersedes in its
entirety the Second Amended and Restated Employment Agreement entered into
between Company and the Executive as of November 17, 2009, and as amended from
time to time (the “Prior Agreement”).
RECITALS
A.    The Executive is employed by the Company as its Chief Executive Officer
(“CEO”) pursuant to the terms of the Prior Agreement.
B.    The Executive will retire from his role as CEO effective as of the
Effective Date.
C.    Following the Effective Date, the Executive will continue to be employed
by the Company in the role of Executive Vice Chairman and there will be no break
in the Executive’s service as a result of his transition to the role of
Executive Vice Chairman.
D.    The Company and the Executive desire to enter into an agreement that
clarifies the rights and obligations of the Company and the Executive in
connection with the Executive’s continued employment with the Company and in the
event that the Executive’s employment with the Company terminates under certain
circumstances.
E.    Except as noted herein, this Agreement supersedes the Prior Agreement as
of the Effective Date and the parties agree that entering into this Agreement
will not constitute “Good Reason” or an “Involuntary Termination” under the
terms of the Prior Agreement.
AGREEMENT
NOW, THEREFORE, the parties agree as follows:
1.    Employment and Duties. During the Employment Period (defined in Section 2
below), the Executive will serve as Executive Vice Chairman of the Company and
report to the Chief Executive Officer of the Company. The duties and
responsibilities of the Executive shall include the duties and responsibilities
as the Chief Executive Officer may from time to time reasonably assign to the
Executive, in all cases to be consistent with the Executive’s position. In his
role as Executive Vice Chairman, the Executive will be providing services to the
Company equal to or in excess of 50% of the average level of services to the
Company performed by the Executive over the thirty-six (36) month period
immediately preceding the Effective Date. The Executive shall perform faithfully
the duties assigned to him to the best of his ability. To assist the Executive
in those duties, the Company will assign the Executive administrative support.
The Executive is currently serving as a member of the Board of Directors of the
Company (the “Board”). If the Executive ceases to be a member of the Board for
any reason, the parties agree and acknowledge that there will be no break in
service as long as the Executive is providing services under this Agreement or
the Consulting Agreement (whether as an employee, consultant or independent
contractor) or the Prior Agreement (as an employee) and it will not impact the
obligations of either party under this Agreement. Further, in his discretion,
the Executive also may choose to serve as a member of the Board and later step
down from the Board at his discretion. Upon expiration of the Employment Period,
if the Executive is then serving as a member of the Board and the Board so
requests, the Executive agrees to resign as a member of the Board.





--------------------------------------------------------------------------------





Executive agrees to execute any documents reasonably requested by the Company in
connection with any such resignation. While the Executive is a member of the
Board, he agrees to serve in such capacity without additional compensation. If
the Executive is elected or appointed as an officer or director of any of the
Company’s affiliates or subsidiaries during the Employment Period, then he shall
also serve in such capacity or capacities but without additional compensation.
2.    Employment Period. The employment period shall begin on the Effective Date
and shall continue thereafter until September 30, 2017, unless sooner terminated
in accordance with Section 9 below (the period during which the Executive is
actually employed hereunder, the “Employment Period”). If the Employment Period
expires on September 30, 2017, this Agreement shall terminate and in connection
with such termination, the consulting agreement attached hereto as Exhibit A
(the “Consulting Agreement”) to be executed by the parties of even date herewith
will become effective on October 1, 2017. Unless sooner terminated pursuant to
its terms, the Consulting Agreement will have a term of eighteen (18) months.
For purposes of clarification, there will be no break in service if the
Executive remains employed hereunder through September 30, 2017 and the
Employment Period ends followed by the commencement of the Executive’s services
pursuant to the Consulting Agreement. For avoidance of doubt, the terms and
conditions of the Prior Agreement will remain in full force and effect prior to
the Effective Date and any termination of the Executive’s employment prior to
the Effective Date will be governed by the terms and conditions of the Prior
Agreement and this Agreement will have no force or effect.
3.    Base Salary. For all services to be rendered by the Executive during the
Employment Period, the Company agrees to pay the Executive a base salary (the
“Base Salary”) at an annual rate of not less than $362,500. The Base Salary
shall be paid in periodic installments in accordance with the Company’s regular
payroll practices.
4.    Incentive Bonus. For fiscal year 2017, the annual incentive bonus program
previously adopted by the Compensation Committee of the Board (the “Committee”)
for the Executive as the Company’s Chief Executive Officer will continue in
place as adopted. For purposes of calculating the Executive’s incentive bonus
for fiscal year 2017, the Executive’s base salary in effect immediately prior to
the Effective Date will be used and not the Base Salary to be paid during the
Employment Period. For fiscal year 2018, the Executive will be eligible to
receive an annual bonus based upon achievement of financial criteria set by the
Committee for the Chief Executive Officer (that is, the same performance goals
set for the Chief Executive Officer will also apply to the Executive), including
revenue and profitability targets and other organizational milestones with a
target award equal to 110% of the Base Salary to be paid during the Employment
Period. The actual amount of the incentive bonus to be paid to the Executive for
fiscal year 2018 will be prorated and will be determined by multiplying (x) the
fiscal year 2018 bonus amount based on the achievement of the established
performance goals as determined by the Committee by (y) a fraction, the
numerator of which is the number of days that have passed since the commencement
of the 2018 fiscal year through September 30, 2017 and the denominator of which
is 365, payable at the same time as bonuses are paid to other senior executives
of the Company. For purposes of clarification, in the event the Executive
remains employed through September 30, 2017, the referenced fraction will be two
(2) of four (4) quarters, or one-half (1/2) the pro-rated year. Any incentive
bonus payable hereunder shall be payable consistent with the Company’s past
practices and policies, but shall be payable no later than the fifteenth day of
the third month following the later of the end of the Executive’s taxable year
or the end of the Company’s taxable year following the date the incentive bonus
is no longer subject to a substantial risk of forfeiture.
5.    Expenses. The Executive shall be entitled to prompt reimbursement by the
Company for all reasonable ordinary and necessary travel, entertainment and
other expenses incurred by the Executive during the Employment Period (in
accordance with the policies and procedures established by the Company for its
senior executive officers) in the performance of his duties and responsibilities
under this Agreement, provided





--------------------------------------------------------------------------------





that the Executive shall properly account for such expenses in accordance with
Company policies and procedures. In addition, the Company will pay or reimburse
the Executive for reasonable legal expenses incurred by the Executive in
connection with the review, negotiation and drafting of this Agreement and any
related agreements or correspondence.
6.    Other Benefits. During the Employment Period, the Executive shall be
entitled to all of the fringe benefit programs that the Company and its
subsidiaries make available to senior officers in accordance with the terms and
conditions of such programs, including satisfying any eligibility requirements.
Upon the expiration of the Employment Term, the Company will also allow the
Executive to take ownership of the notebook computer and mobile telephone the
Company has issued the Executive to support his work, subject to the Company’s
ability to first remove any Company specific data or information from the
devices and the Executive satisfying any applicable tax withholding that may be
required with respect to the transfer of the devices. Also, for the avoidance of
doubt, the Company agrees that the Executive is the owner of a blue Annieglass
bowl (given to the Executive) and an NYSE gavel (engraved with the Executive’s
name) and related ceremonial items.
7.    Vacations and Holidays. The Executive shall be entitled to paid vacations
and holidays in accordance with the Company’s policies in effect from time to
time for its senior executive officers. For avoidance of doubt, the Company
stopped accruing for vacations and holidays and the Executive will not be
entitled to any payout for unused vacation or holidays.
8.    Other Activities. The Executive shall diligently and faithfully perform
the duties and responsibilities duly assigned to him pursuant to this Agreement,
except for vacations, holidays and sickness.
9.    Severance Benefits. If the Executive’s employment terminates for any
reason prior to September 30, 2017, the Executive will only be entitled to the
payments and benefits (including vesting of outstanding equity awards) set forth
in this Section 9 and will not be entitled to any other severance or other
benefits (including vesting of outstanding equity awards). For the avoidance of
any doubt, in the event of a termination of the Executive’s employment with the
Company for any reason, the Executive will be entitled to receive all accrued
but unpaid expense reimbursements, wages, and other benefits due to Executive
under any Company-provided plans, policies, and arrangements.
(a)    Separation from Service Other than for Cause / Expiration of Employment
Period. If (1) prior to September 30, 2017 (A) the Company terminates the
Executive’s employment with the Company without Cause, (B) the Executive resigns
for any reason, or (C) the Executive’s employment with the Company terminates as
a result of the Executive’s death or Disability, or (2) the Executive remains
employed hereunder through September 30, 2017 and the Employment Period comes to
an end (the first to occur of (1) or (2) referred to as the “Termination Date”
and for purposes of clarification, if the Executive’s employment is terminated
due to an Involuntary Termination or due to the Executive’s death or Disability,
the date such termination occurs will also be considered a “Termination Date”),
and provided the Executive signs and does not revoke a release of claims with
the Company (in a form reasonably acceptable to the Company) (the “Release”) and
provided that the Release becomes effective no later than sixty (60) days
following the Termination Date or such earlier date required by the Release
(such deadline, the “Release Deadline” and such requirement that the Executive
must sign and not revoke the Release by the Release Deadline, the “Release
Requirement”), then, in exchange for the consideration set forth in this
Agreement, including, but not limited to the Covenant Not to Compete or Solicit
found in Section 12, and subject to this Section 9, the Executive shall receive
the following:
(i)    continued cash compensation payments equal to one hundred fifty percent
(150%) of the average annual cash compensation earned using the twelve (12) full
fiscal quarters immediately





--------------------------------------------------------------------------------





preceding the Effective Date (for purposes of calculating the Base Salary
amount) and the twelve (12) full fiscal quarters immediately preceding the last
day of fiscal year 2017 (for purposes of calculating the Incentive Bonus amount)
payable over the period of twenty-four (24) months following the Termination
Date (the “Severance Payment Period”), and
(ii)    the continued provision of “Company Benefits,” including “Medical
Benefits” (as defined in Section 10(c)) during the Severance Payment Period.
To remove any ambiguity in the foregoing amount, after the payments set forth in
subsection (i) above are completed, the Executive shall have received a total of
0.75 times the average of the annual cash compensation payments earned during
the periods described in subsection (i) each year following the Termination Date
for a total of 1.5 times the Executive’s average annual compensation.
“Cash compensation” as used in this Section 9(a) shall mean Base Salary and
Incentive Bonus earned in the applicable fiscal quarters, even if the amounts
are paid in subsequent periods (likewise, amounts paid during the relevant
fiscal quarters for compensation earned in prior fiscal quarters shall not be
included in the calculation). Attached for illustrative purposes only is
Appendix 1, which provides an example of how the severance in subsection (i)
above would be calculated. The cash compensation shall be payable in accordance
with the Company’s normal payroll policies as apply to Company executives and
subject to Section 9(d) and (g). Such payments and the provision of Company
Benefits shall be discontinued and the Company shall be entitled to a refund of
all compensation paid upon a breach by the Executive of his obligations under
Section 11 (Proprietary Information) or Section 12 (Covenant Not to Compete or
Solicit) hereof.
(b)    Involuntary Termination, Death or Disability. If, prior to September 30,
2017, the Executive’s employment terminates as a result of an Involuntary
Termination (other than for Cause), or terminates under the circumstances
described in Section 9(e), and provided the Executive (or his estate, as
applicable) satisfies the Release Requirement, then, in exchange for the
consideration set forth in this Agreement, and subject to this Section 9, the
Executive shall receive the following in addition to any benefits the Executive
may be entitled to receive pursuant to Section 9(a) or Section 9(e):
(i)    A lump sum payment equal to the Base Salary amount the Executive would
have received had his employment with the Company continued through September
30, 2017,
(ii)    a prorated portion of his annual incentive bonus amount determined by
multiplying (x) the fiscal year 2017 bonus amount (if the Termination Date
occurs in fiscal year 2017) or the fiscal year 2018 bonus amount (if the
Termination Date occurs in fiscal year 2018) based on the achievement of the
established performance goals as determined by the Committee by (y) a fraction,
the numerator of which is the number of days that have passed since the
commencement of the 2017 fiscal year (if the Termination Date occurs in fiscal
year 2017) through the Termination Date or the number of days that have passed
since the commencement of the 2018 fiscal year (if the Termination Date occurs
in fiscal year 2018) through the Termination Date and the denominator of which
is 365, payable at the same time as bonuses are paid to other senior executives
of the Company, and
(iii)    that portion of any outstanding equity awards which were scheduled to
vest had employment continued through March 31, 2019 shall automatically be
accelerated and the Executive shall have the right to exercise all or any
portion of such option to acquire common stock, in addition to any portion of
the option exercisable prior to such termination through March 31, 2020, or if
earlier, the maximum term of the stock option.





--------------------------------------------------------------------------------





(c)    Termination for Cause. If the Employment Period ends as a result of the
Company terminating the Executive’s employment for Cause, then the Executive
shall not be entitled to receive severance or other benefits under this
Agreement or the Prior Agreement, but will be entitled to receive benefits (if
any) as may then be established under the Company’s then existing severance and
benefits plans and policies at the time of such termination for similar types of
terminations.
(d)    Timing of Payments.
(i)    If the Release does not become effective by the Release Deadline, the
Executive shall forfeit any rights to severance or benefits under Section 9 of
this Agreement. In no event shall severance payments or benefits be paid or
provided pursuant to Section 9 until the Release actually becomes effective. In
the event the termination occurs at a time during the calendar year where the
Release could become effective in the calendar year following the calendar year
in which the Termination Date occurs (whether or not it actually becomes
effective in the following year), then any severance payments or benefits to
which the Executive becomes entitled under this Agreement that would be
considered Deferred Compensation Severance Benefits (as defined in Section
9(g)(i)) shall be paid on the first payroll date to occur during the calendar
year following the calendar year in which the Termination Date occurs, or, if
later, (i) the date the Release actually becomes effective, (ii) such time as
required by the payment schedule applicable to each payment or benefit as set
forth in Section 9, or (iii) such time as required by Section 9(g).
(e)    Death/Disability. In the event the Executive’s employment with the
Company terminates by reason of the Executive’s death or Disability, the Company
shall be obligated as follows:
(i)    Death. During the life of the Executive and through the Employment Period
the Company will continue to reimburse the Executive for the cost of a life
insurance policy as it was doing immediately prior to the commencement of the
Employment Period while the Executive was the Chief Executive Officer.
(ii)    Disability. During the Employment Period, the Company shall provide
disability coverage that will pay to the Executive upon his termination from the
Company by reason of his Disability a benefit of one million five hundred
thousand dollars ($1,500,000) payable in accordance with the terms of the
coverage. The coverage will be a combination of the Executive’s participation in
the Company’s group disability policy with the additional amount covered
pursuant to self-insured disability benefits.
(f)    Equity. The vesting of the Executive’s unvested equity awards shall be
eligible to accelerate as follows:
(i)    Change of Control. In the event of a Change of Control, and subject to
the Executive’s continued employment with the Company through the effective date
of such Change of Control, all outstanding equity awards shall vest in full as
to one hundred percent (100%) of the unvested portion of the award.
(ii)    Termination other than an Involuntary Termination. In the event of a
termination of the Executive’s employment for reasons other than an Involuntary
Termination and other than the circumstances described in Section 9(e), all
unvested equity awards shall terminate upon the termination date.





--------------------------------------------------------------------------------





(g)    Section 409A.
(i)    Notwithstanding anything to the contrary in this Agreement, no severance
payable to the Executive, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the final regulations and any guidance
promulgated thereunder (“Section 409A”) (together, the “Deferred Compensation
Separation Benefits”) shall be payable until the Executive has a “separation
from service” within the meaning of Section 409A.
(ii)    Notwithstanding anything to the contrary in this Agreement, if the
Executive is a “specified employee” within the meaning of Section 409A at the
time of the Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following the Executive’s separation from service, will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of the Executive’s separation from service. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if the Executive dies following
the Executive’s separation from service but prior to the six (6) month
anniversary of the separation, then any payments delayed in accordance with this
Section will be payable in a lump sum as soon as administratively practicable
after the date of the Executive’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
(iii)    It is the intent of the parties that all compensation and benefits
payable or provided to the Executive under this Agreement shall fully comply
with or be exempt from the requirements of Section 409A so that none of the
payments and benefits to be provided hereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities or ambiguous terms herein
shall be interpreted to so comply or be exempt. The Company and the Executive
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to the Executive under Section 409A.
10.    Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
(a)    Cause. “Cause” shall mean the Executive’s (i) conviction of a felony, act
of fraud against, or the misappropriation of property belonging to the Company,
(ii) willful misconduct that is demonstrably and materially injurious to the
Company, or (iii) continued material violations of his obligation under the
Employee Agreement (defined in Section 11) or under Sections 1, 8 or 12 of this
Agreement after there has been delivered to the Executive a written demand for
performance from the Company that describes such violations and the Executive is
provided at least 30 days from the date of the written demand to cure any such
violations.
(b)    Change of Control. “Change of Control” shall mean the occurrence of any
of the following events:
(i)    Change in Ownership of the Company. A change in the ownership of the
Company which occurs on the date that any one person, or more than one person
acting as a group (“Person”), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than fifty
percent (50%) of the total voting power of the stock of the Company, except that
any change





--------------------------------------------------------------------------------





in the ownership of the stock of the Company as a result of a private financing
of the Company that is approved by the Board will not be considered a Change of
Control; or
(ii)    Change in Effective Control of the Company. A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
shall not be considered a Change of Control; or
(iii)    Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions. For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.
Notwithstanding the foregoing provisions of this definition, a transaction shall
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.
(c)    Company Benefits. “Company Benefits” shall mean the Company’s Medical
Benefits (defined below), its Automobile Expense Reimbursement Program, and its
disability, life or other group insurance benefits to the extent the Executive
is receiving such benefits immediately prior to the Termination Date, or such
comparable alternative benefits or payments as the Company may, in its
discretion, determine to be sufficient to satisfy its obligations to the
Executive under this Agreement. “Medical Benefits” shall mean the Group
Medical/Dental Plan as currently in effect (as adjusted for all then current
executives), or such comparable alternative benefits or payments as the Company
may, in its discretion, determine to be sufficient to satisfy its obligations to
the Executive under this Agreement. For purposes of satisfying its obligations
to the Executive with respect to Medical Benefits that may be continued through
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
((“COBRA”), if the Executive elects COBRA, within 30 calendar days of the
Company’s receipt from the Executive of a bill for COBRA payments the Executive
has paid, the Company will reimburse the Executive for the COBRA premiums for
such coverage (at the coverage levels in effect immediately prior to the
Executive’s termination) for the duration of the Executive’s election of COBRA
coverage up to a maximum of twenty-four (24) months.
(d)    Disability. “Disability” shall mean that the Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months. Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate the Executive’s employment. In the event that the Executive resumes
the performance of substantially all of his duties hereunder before the
termination of his employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.





--------------------------------------------------------------------------------





(e)    Involuntary Termination. “Involuntary Termination” shall mean (i) without
the Executive’s express written consent, the assignment to the Executive of any
duties or the reduction of the Executive’s duties, either of which results in a
significant diminution in the Executive’s position or responsibilities with the
Company in effect immediately prior to such assignment, or the removal of the
Executive from such position and responsibilities; (ii) without the Executive’s
express written consent, a substantial reduction, without good business reasons,
of the facilities and perquisites (including office space and location)
available to the Executive immediately prior to such reduction; (iii) a
reduction by the Company in the Base Salary of the Executive as in effect
immediately prior to such reduction; (iv) a material reduction by the Company in
the kind or level of employee benefits to which the Executive is entitled
immediately prior to such reduction with the result that the Executive’s overall
benefits package is significantly reduced; (v) the relocation of the Executive
to a facility or a location more than 25 miles from the Executive’s then present
location, without the Executive’s express written consent; (vi) any termination
of the Executive’s employment by the Company that is not effected for death,
Disability or for Cause; (vii) the failure of the Company to obtain the
assumption of this Agreement by any successor; (viii) any material breach by the
Company of any material provision of this Agreement; or (ix) any purported
termination of the Executive’s employment by the Company that is not effected
pursuant to a notice of termination satisfying the requirements of Section 18
below, and for purposes of this Agreement, no such purported termination shall
be effective.
11.    Proprietary Information. During the Employment Period and thereafter, the
Executive agrees to comply with the Employee Patent, Secrecy and Invention
Agreement, which the Executive executed as of February 1, 1995 (the “Employee
Agreement”), which is incorporated herein by reference.
12.    Covenant Not to Compete or Solicit.
(a)    Non-Competition. The Executive agrees that for a period of thirty-six
(36) months following the Executive’s termination of employment with the Company
for any reason (other than death), the Executive will not directly or indirectly
engage in (whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, firm, corporation or business
that engages in or (to the Executive’s knowledge, after due inquiry) intends to
engage in, a “restricted business” (as defined below).
Ownership of (i) no more than one percent (1%) of the outstanding voting stock
of a publicly traded corporation, or (ii) any stock owned by the Executive on
the Effective Date, shall not constitute a violation of this provision.
(b)    Non-Solicitation. The Executive agrees that for a period of thirty-six
(36) months following the Executive’s termination of employment for any reason
(other than death), the Executive shall not (i) solicit, encourage or take any
other action that is intended to induce any other employee of the Company to
terminate his or her employment with the Company, or (ii) interfere in any
manner with the contractual or employment relationship between the Company and
any such employee of the Company.
The foregoing shall not prohibit any entity with which the Executive may be
affiliated from hiring a former employee of the Company.
(c)    World-wide. The parties acknowledge that the market for the Company’s
products is world-wide, and that, in this market, products from any nation
compete with products from all other countries. Accordingly, the parties agree
that the provisions of this Section 12 shall apply to each of the states and
counties of the United States, including each county in California, and to each
country world-wide.





--------------------------------------------------------------------------------





(d)    Severability. The parties intend that the covenants contained in the
preceding sub-sections shall be construed as a series of separate covenants, one
for each county of California, each state of the Union, and each country. Except
for geographic coverage, each such separate covenant shall be deemed identical
in terms of the covenant contained in the preceding sub-sections. If, in any
judicial proceeding, a court shall refuse to enforce any of the separate
covenants (or any part thereof) deemed included in said sub-sections, then such
unenforceable covenant (or such part) shall be deemed eliminated from this
Agreement for the purpose of those proceedings to the extent necessary to permit
the remaining separate covenants (or portions thereof) to be enforced. In the
event the provisions of this Section 12 should ever be deemed to exceed the time
or geographic limitations, or the scope of this covenant, permitted by
applicable law, then such provisions shall be reformed to the maximum time or
geographic limitations, as the case may be, permitted by applicable laws.
(e)    Restricted Business. For purposes of this Agreement, “restricted
business” shall mean any business that is engaged in or (to the Executive’s
knowledge, after due inquiry) preparing to engage in the design, manufacture,
marketing, sale or distribution of communications headsets, communications
handsets, or related products, assemblies, subassemblies, components, and the
repair or refurbishment of same.
13.    Indemnification. In accordance with the Company’s current indemnification
policies, the Company shall indemnify the Executive if the Executive is or
becomes a party or is threatened to be made a party to any threatened or pending
action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company) by reason
of the fact that the Executive is or was a director, officer, employee or agent
of the Company, or any subsidiary of the Company, by reason of any action or
inaction on the part of the Executive while an officer or director, against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
the Executive in connection with such action, suit or proceeding if the
Executive acted in good faith and in a manner the Executive reasonably believed
to be in or not opposed to the best interests of the Company, and, with respect
to any criminal action or proceeding, had no reasonable cause to believe the
Executive’s conduct was unlawful.
14.    Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption agreement
prior to the effectiveness of any such succession shall entitle the Executive to
the benefits described in Section 9(a) of this Agreement, subject to the terms
and conditions therein.
15.    Arbitration.
(a)    Agreement. The Company and the Executive agree that any dispute or
controversy arising out of, relating to, or in connection with this Agreement,
or the interpretation, validity, construction, performance, breach, or
termination thereof shall be settled by binding arbitration, unless otherwise
required by law, to be held in Santa Clara County, California, and administered
by Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Employment Arbitration Rules & Procedures (the “JAMS Rules”). The Arbitrator
shall have the power to award any remedies available under applicable law, and
the Arbitrator shall award attorneys’ fees and costs to the prevailing party,
except as prohibited by law. The arbitrator may grant injunctions or other
relief in such dispute or controversy. The decision of the arbitrator shall be
final,





--------------------------------------------------------------------------------





conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.
(b)    Governing Law. The arbitrators shall apply California law to the merits
of dispute or claim, without reference to rules of conflicts of law. The
Executive hereby expressly consents to the personal jurisdiction of the state
and federal courts located in California for any action or proceeding arising
from or relating to this Agreement or relating to any arbitration in which the
parties are participants.
(c)    Costs and Fees of Arbitration. The Executive shall pay the initial
arbitration filing (but only so much of the filing fees as the Executive would
have instead paid had he filed a complaint in a court of law), and the Company
shall pay the remaining costs and expenses of such arbitration (unless the
Executive requests that each party pay one-half of the costs and expenses of
such arbitration or unless otherwise required by law). The Company and the
Executive shall each pay separately its counsel fees and expenses unless
otherwise required by law.
(d)    Equitable Relief. The parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary, without breach of this arbitration
agreement and without abridgment of the powers of the arbitrator.
(e)    Executive’s Representation. THE EXECUTIVE HAS READ AND UNDERSTANDS THIS
SECTION, WHICH DISCUSSES ARBITRATION. THE EXECUTIVE UNDERSTANDS THAT BY SIGNING
THIS AGREEMENT, HE AGREES TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF, RELATING
TO, OR IN CONNECTION WITH THE INTERPRETATION, VALIDITY, CONSTRUCTION,
PERFORMANCE OR BREACH OF THIS AGREEMENT, TO BINDING ARBITRATION, UNLESS
OTHERWISE REQUIRED BY LAW, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER
OF HIS RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO THIS AGREEMENT.
16.    Absence of Conflict. The Executive represents and warrants that his
employment by the Company as described herein shall not conflict with and will
not be constrained by any prior employment or consulting agreement or
relationship.
17.    Assignment. This Agreement and all rights under this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective personal or legal representatives, executors,
administrators, heirs, distributors, devisees, legatees, successors and assigns.
This Agreement is personal in nature, and neither of the parties to this
Agreement shall, without the written consent of the other, assign or transfer
this Agreement or any right or obligation under this Agreement to any other
person or entity, except that the Company may assign this Agreement to any of
its affiliates or wholly-owned subsidiaries or to any successor by merger,
provided that such assignment will not relieve the Company of its obligations
hereunder. If the Executive should die while any amounts are still payable to
him hereunder, all such amounts, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to the Executive’s devisee,
legatee, or other designee or, if there be no such designee, to the Executive’s
estate.
18.    Notices.
(a)    General. For purposes of this Agreement, notices and other communications
provided for in this Agreement shall be in writing and shall be delivered
personally or sent by United States certified mail, return receipt requested,
postage prepaid, addressed as follows:





--------------------------------------------------------------------------------





If to the Executive:    at the last residential address known by the Company.
If to the Company:    Plantronics, Inc.
345 Encinal Street
Santa Cruz, CA 95060
Attn: General Counselor to such other address or the attention of such other
person as the recipient party has previously furnished to the other party in
writing in accordance with this Section. Such notices or other communications
shall be effective upon delivery or, if earlier, three days after they have been
mailed as provided above.
(b)    Notice of Termination. Any termination by the Company for Disability or
Cause, or by the Executive as a result of a voluntary resignation or an
Involuntary Termination, shall be communicated by a notice of termination to the
other party hereto given in accordance with Section 18(a) of this Agreement.
Such notice shall indicate the specific termination provision in this Agreement
relied upon, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
shall specify the termination date. The failure by the Executive to include in
the notice any fact or circumstance that contributes to a showing of Involuntary
Termination shall not waive any right of the Executive hereunder or preclude the
Executive from asserting such fact or circumstance in enforcing his rights
hereunder.
19.    Integration. This Agreement, the Employee Agreement, the Executive’s
Indemnification Agreement also dated March 27, 1997, and the respective
agreements governing the Executive’s Company stock options and other equity
awards represent the entire agreement and understanding between the parties as
to the subject matter hereof and supersede all prior or contemporaneous
agreements whether written or oral. Except as set forth in the preceding
sentence, all prior offer letters and/or agreements between the Company and the
Executive are superseded. No waiver, alteration or modification of any of the
provisions of this Agreement shall be binding unless in writing and signed by
duly authorized representatives of the parties hereto.
20.    Waiver. Failure or delay on the part of either party hereto to enforce
any right, power or privilege hereunder shall not be deemed to constitute a
waiver thereof. Additionally, a waiver by either party or a breach of any
promise hereof by the other party shall not operate as or be construed to
constitute a waiver of any subsequent waiver by such other party.
21.    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
22.    Headings. The headings of the Sections contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.
23.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal substantive law, and not the choice of law rules,
of the State of California.
24.    Counterparts and Electronic Signature. This Agreement may be executed in
one or more counterparts, none of which need contain the signature of more than
one party hereto, and each of which shall be deemed to be an original, and all
of which together shall constitute a single agreement. Electronic





--------------------------------------------------------------------------------





signature by either party of this agreement shall be permitted and treated like
handwritten signature for all purposes.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
PLANTRONICS, INC.
By:         
Greggory Hammann
Title: Chair Compensation Committee
EXECUTIVE:
        
S. Kenneth Kannappan
EXHIBIT A


PLANTRONICS, INC.
CONSULTING AGREEMENT
This Consulting Agreement (this “Agreement”) is made and entered into as of
July 31, 2016, by and between Plantronics, Inc. (the “Company”), and S. Kenneth
Kannappan (“Consultant”) (each herein referred to individually as a “Party,” or
collectively as the “Parties”). This Agreement will become effective on October
1, 2017 (the “Effective Date”), but only if Executive has continued employment
with the Company through September 30, 2017 pursuant to the Employment Agreement
by and between the Company and Consultant effective October 2, 2016 (the
“Employment Agreement”).
The Company desires to retain Consultant as an independent contractor to perform
consulting services for the Company, and Consultant is willing to perform such
services, on the terms described below. In consideration of the mutual promises
contained herein, the Parties agree as follows:
1.    Services and Compensation
Consultant will perform the services described in Exhibit A (the “Services”) for
the Company (or its designee), and the Company agrees to pay Consultant the
compensation described in Exhibit A for Consultant’s performance of the
Services.
2.    Confidentiality
A.    Definition of Confidential Information. “Confidential Information” means
any information (including any and all combinations of individual items of
information) that relates to the actual or anticipated business and/or products,
research or development of the Company, its affiliates or subsidiaries, or to
the Company’s, its affiliates’ or subsidiaries’ technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, or other
information regarding the Company’s, its affiliates’ or





--------------------------------------------------------------------------------





subsidiaries’ products or services and markets therefor, customer lists and
customers (including, but not limited to, customers of the Company on whom
Consultant called or with whom Consultant became acquainted during the term of
this Agreement), software, developments, inventions, discoveries, ideas,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances, and other business information
disclosed by the Company, its affiliates or subsidiaries, either directly or
indirectly, in writing, orally or by drawings or inspection of premises, parts,
equipment, or other property of Company, its affiliates or subsidiaries.
Notwithstanding the foregoing, Confidential Information will not include any
such information which Consultant can establish (i) was publicly known or made
generally available prior to the time of disclosure to Consultant; (ii) becomes
publicly known or made generally available after disclosure to Consultant
through no wrongful action or inaction of Consultant; or (iii) is in the
rightful possession of Consultant, without confidentiality obligations, at the
time of disclosure as shown by Consultant’s then-contemporaneous written
records; provided that any combination of individual items of information will
not be deemed to be within any of the foregoing exceptions merely because one or
more of the individual items are within such exception, unless the combination
as a whole is within such exception.
B.    Nonuse and Nondisclosure. During and after the term of this Agreement,
Consultant will hold in the strictest confidence, and take all reasonable
precautions to prevent any unauthorized use or disclosure of Confidential
Information, and Consultant will not (i) use the Confidential Information for
any purpose whatsoever other than as necessary for the performance of the
Services on behalf of the Company, or (ii) disclose the Confidential Information
to any third party without the prior written consent of an authorized
representative of the Company, except that Consultant may disclose Confidential
Information to the extent compelled by applicable law; provided however, prior
to such disclosure, Consultant will provide prior written notice to Company to
allow the Company to seek a protective order or such similar confidential
protection as may be available under applicable law. Consultant agrees that no
ownership of Confidential Information is conveyed to the Consultant. Without
limiting the foregoing, Consultant will not use or disclose any Company
property, intellectual property rights, trade secrets or other proprietary
know-how of the Company to invent, author, make, develop, design, or otherwise
enable others to invent, author, make, develop, or design identical or
substantially similar designs as those developed under this Agreement for any
third party. Consultant agrees that Consultant’s obligations under this
Section 2.B will continue after the termination of this Agreement.
C.    Other Client Confidential Information. Consultant agrees that Consultant
will not improperly use, disclose, or induce the Company to use any proprietary
information or trade secrets of any former or concurrent employer of Consultant
or other person or entity with which Consultant has an obligation to keep in
confidence. Consultant also agrees that Consultant will not bring onto the
Company’s premises or transfer onto the Company’s technology systems any
unpublished document, proprietary information, or trade secrets belonging to any
third party unless disclosure to, and use by, the Company has been consented to
in writing by such third party.
D.    Third Party Confidential Information. Consultant recognizes that the
Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that at all times during the term of
this Agreement and thereafter, Consultant owes the Company and such third
parties a duty to hold all such confidential or proprietary information in the
strictest confidence and not to use it or to disclose it to any person, firm,
corporation, or other third party except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.





--------------------------------------------------------------------------------





3.    Ownership
A.    Assignment of Inventions. Consultant agrees that all right, title, and
interest in and to any copyrightable material, notes, records, drawings,
designs, inventions, improvements, developments, discoveries, ideas and trade
secrets conceived, discovered, authored, invented, developed or reduced to
practice by Consultant, solely or in collaboration with others, during the term
of this Agreement and arising out of, or in connection with, performing the
Services under this Agreement and any copyrights, patents, trade secrets, mask
work rights or other intellectual property rights relating to the foregoing
(collectively, “Inventions”), are the sole property of the Company. Consultant
also agrees to promptly make full written disclosure to the Company of any
Inventions and to deliver and assign (or cause to be assigned) and hereby
irrevocably assigns fully to the Company all right, title and interest in and to
the Inventions.
B.    Pre-Existing Materials. Subject to Section 3.A, Consultant will provide
the Company with prior written notice if, in the course of performing the
Services, Consultant incorporates into any Invention or utilizes in the
performance of the Services any invention, discovery, idea, original works of
authorship, development, improvements, trade secret, concept, or other
proprietary information or intellectual property right owned by Consultant or in
which Consultant has an interest, prior to, or separate from, performing the
Services under this Agreement (“Prior Inventions”), and the Company is hereby
granted a nonexclusive, royalty-free, perpetual, irrevocable, transferable,
worldwide license (with the right to grant and authorize sublicenses) to make,
have made, use, import, offer for sale, sell, reproduce, distribute, modify,
adapt, prepare derivative works of, display, perform, and otherwise exploit such
Prior Inventions, without restriction, including, without limitation, as part of
or in connection with such Invention, and to practice any method related
thereto. Consultant will not incorporate any invention, discovery, idea,
original works of authorship, development, improvements, trade secret, concept,
or other proprietary information or intellectual property right owned by any
third party into any Invention without Company’s prior written permission.
C.    Moral Rights. Any assignment to the Company of Inventions includes all
rights of attribution, paternity, integrity, modification, disclosure and
withdrawal, and any other rights throughout the world that may be known as or
referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively, “Moral Rights”). To the extent that Moral Rights cannot be
assigned under applicable law, Consultant hereby waives and agrees not to
enforce any and all Moral Rights, including, without limitation, any limitation
on subsequent modification, to the extent permitted under applicable law.
D.    Maintenance of Records. Consultant agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Inventions made by
Consultant (solely or jointly with others) during the term of this Agreement,
and for a period of three (3) years thereafter. The records will be in the form
of notes, sketches, drawings, electronic files, reports, or any other format
that is customary in the industry and/or otherwise specified by the Company.
Such records are and remain the sole property of the Company at all times and
upon Company’s request, Consultant will deliver (or cause to be delivered) the
same.
E.    Further Assurances. Consultant agrees to assist Company, or its designee,
at the Company’s expense, in every proper way to secure the Company’s rights in
Inventions in any and all countries, including the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments that
the Company may deem necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to deliver, assign and
convey to the Company, its successors, assigns and nominees the sole and
exclusive right, title, and interest in and to all Inventions and testifying in
a suit or other proceeding relating to such Inventions. Consultant further
agrees that Consultant’s obligations under this Section 3.E will continue after
the termination of this Agreement.





--------------------------------------------------------------------------------





F.    Attorney-in-Fact. Consultant agrees that, if the Company is unable because
of Consultant’s unavailability, dissolution, mental or physical incapacity, or
for any other reason, to secure Consultant’s signature with respect to any
Inventions, including, without limitation, for the purpose of applying for or
pursuing any application for any United States or foreign patents or mask work
or copyright registrations covering the Inventions assigned to the Company in
Section 3.A, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
papers and oaths and to do all other lawfully permitted acts with respect to
such Inventions to further the prosecution and issuance of patents, copyright
and mask work registrations with the same legal force and effect as if executed
by Consultant. This power of attorney will be deemed coupled with an interest,
and will be irrevocable.
4.    Conflicting Obligations
Consultant represents and warrants that Consultant has no agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Agreement, Consultant’s obligations to the Company under
this Agreement, and/or Consultant’s ability to perform the Services. Consultant
will not enter into any such conflicting agreement during the term of this
Agreement.
5.    Return of Company Materials
Upon the termination of this Agreement, or upon Company’s earlier request,
Consultant will immediately deliver to the Company, and will not keep in
Consultant’s possession, recreate, or deliver to anyone else, any and all
Company property, including, but not limited to, Confidential Information,
tangible embodiments of the Inventions, all devices and equipment belonging to
the Company, all electronically-stored information and passwords to access such
property, those records maintained pursuant to Section 3.D and any reproductions
of any of the foregoing items that Consultant may have in Consultant’s
possession or control.
6.    Reports
Consultant agrees that Consultant will periodically keep the Company advised as
to Consultant’s progress in performing the Services under this Agreement.
Consultant further agrees that Consultant will, as requested by the Company,
prepare written reports with respect to such progress. The Company and
Consultant agree that the reasonable time expended in preparing such written
reports will be considered time devoted to the performance of the Services.
7.    Term and Termination
A.    Term. The term of this Agreement will begin on the Effective Date and will
continue until the earlier of (i) March 31, 2019, or (ii) termination as
provided in Section 7.B.
B.    Termination.
(1)    Either Party may terminate this Agreement upon giving the other fifteen
(15) days prior written notice of such termination pursuant to Section 12.G of
this Agreement. The Company may terminate this Agreement immediately and without
prior notice if Consultant refuses to or is unable to perform the Services or is
in breach of any material provision of this Agreement.
C.    Effect of Termination.





--------------------------------------------------------------------------------





(1)    If this Agreement is voluntarily terminated by Consultant pursuant to
Section 7.B(1), or if it is terminated by the Company for Cause, no further
payments will be made under this Agreement, and the vesting of all of
Consultant’s outstanding equity awards will immediately cease.
(2)    If the Company terminates this Agreement for reasons other than for
Cause, and provided Consultant signs and does not revoke a release of claims
with the Company (in a form reasonably acceptable to the Company) and provided
that such release of claims becomes effective no later than sixty (60) days
following the termination date or such earlier date required by the release
agreement (such deadline, the “Release Deadline”), then, in exchange for the
consideration set forth in this Agreement:
a)    Consultant will receive a one-time, lump-sum payment in the amount of the
aggregate remaining payments that would have been made under this Agreement if
Consultant had continued to provide Services hereunder through the eighteen (18)
month anniversary of the Effective Date, such payment to be made on the Release
Deadline;
b)    The vesting of all of Consultant’s outstanding equity awards will
immediately accelerate as to the number of shares that would have vested if
Consultant had continued to provide Services hereunder through the eighteen (18)
month anniversary of the Effective Date; and
c)    All of Consultant’s outstanding options will remain exercisable through
March 31, 2020, or if earlier, the maximum term of the stock option.
(3)    For purposes of this Agreement, “Cause” will mean the Consultant’s
(i) conviction of a felony, act of fraud against, or the misappropriation of
property belonging to the Company, (ii) willful misconduct that is demonstrably
and materially injurious to the Company, or (iii) material violations of his
obligation under the Invention Agreement or under Section 12 of the Employment
Agreement after there has been delivered to Consultant a written demand for
performance from the Company that describes such violations and Consultant is
provided at least 30 days from the date of the written demand to cure any such
violations.
D.    Survival. Upon any termination, all rights and duties of the Company and
Consultant toward each other will cease except:
(1)    The Company will pay, within thirty (30) days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related reimbursable expenses,
if any, submitted in accordance with the Company’s policies and in accordance
with the provisions of Article 1 of this Agreement; and
(2)    Article 2 (Confidentiality), Article 3 (Ownership), Article 4
(Conflicting Obligations), Article 5 (Return of Company Materials), Article 7
(Term and Termination), Article 8 (Independent Contractor; Benefits), Article 9
(Indemnification), Article 10 (Restrictive Covenants), and Article 12
(Miscellaneous) will survive termination or expiration of this Agreement in
accordance with their terms.
8.    Independent Contractor; Benefits
A.    Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement will in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or





--------------------------------------------------------------------------------





reimburse the Company for) all tools and materials necessary to accomplish this
Agreement and will incur all expenses associated with performance, except as
expressly provided in Exhibit A. Consultant acknowledges and agrees that
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement. Consultant agrees to and acknowledges the
obligation to pay all self-employment and other taxes on such income.
B.    Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company where benefits include, but are not
limited to, paid vacation, sick leave, medical insurance and 401k participation.
If Consultant is reclassified by a state or federal agency or court as the
Company’s employee, Consultant will become a reclassified employee and will
receive no benefits from the Company, except those mandated by state or federal
law, even if by the terms of the Company’s benefit plans or programs of the
Company in effect at the time of such reclassification, Consultant would
otherwise be eligible for such benefits.
9.    Indemnification
Consultant agrees to indemnify and hold harmless the Company and its affiliates
and their directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with
(i) any negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s assistants, employees, contractors or agents, (ii) a determination
by a court or agency that the Consultant is not an independent contractor,
(iii) any breach by the Consultant or Consultant’s assistants, employees,
contractors or agents of any of the covenants contained in this Agreement and
corresponding Invention Agreement, (iv) any failure of Consultant to perform the
Services in accordance with all applicable laws, rules and regulations, or
(v) any violation or claimed violation of a third party’s rights resulting in
whole or in part from the Company’s use of the Inventions or other deliverables
of Consultant under this Agreement.
10.    Restrictive Covenants
Consultant agrees to abide by the restrictive covenants set forth in the
Employee Patent, Secrecy and Invention Agreement, which the Consultant executed
as of February 1, 1995 (the “Invention Agreement”).
11.    Limitation of Liability
IN NO EVENT WILL COMPANY BE LIABLE TO CONSULTANT OR TO ANY OTHER PARTY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOST
PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND UNDER ANY THEORY OF LIABILITY,
WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHER THEORY OF
LIABILITY, REGARDLESS OF WHETHER COMPANY WAS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY. IN NO EVENT WILL COMPANY’S LIABILITY ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT EXCEED THE AMOUNTS PAID BY COMPANY TO CONSULTANT UNDER THIS
AGREEMENT FOR THE SERVICES, DELIVERABLES OR INVENTION GIVING RISE TO SUCH
LIABILITY.
12.    Miscellaneous
A.    Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of California, without regard to the conflicts
of law provisions of any jurisdiction.





--------------------------------------------------------------------------------





To the extent that any lawsuit is permitted under this Agreement, the Parties
hereby expressly consent to the personal and exclusive jurisdiction and venue of
the state and federal courts located in California.
B.    Assignability. This Agreement will be binding upon Consultant’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated. Except as may otherwise be provided in this Agreement, Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.
Notwithstanding anything to the contrary herein, Company may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Company’s relevant assets, whether by merger,
consolidation, reorganization, reincorporation, sale of assets or stock, change
of control or otherwise.
C.    Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter herein and
supersedes all prior written and oral agreements, discussions, or
representations between the Parties, except that Consultant will continue to
abide by the terms, obligations and conditions set forth in the Invention
Agreement. Consultant represents and warrants that he is not relying on any
statement or representation not contained in this Agreement. To the extent any
terms set forth in any exhibit or schedule conflict with the terms set forth in
this Agreement, the terms of this Agreement will control unless otherwise
expressly agreed by the Parties in such exhibit or schedule.
D.    Headings. Headings are used in this Agreement for reference only and will
not be considered when interpreting this Agreement.
E.    Severability. If a court or other body of competent jurisdiction finds, or
the Parties mutually believe, any provision of this Agreement, or portion
thereof, to be invalid or unenforceable, such provision will be enforced to the
maximum extent permissible so as to effect the intent of the Parties, and the
remainder of this Agreement will continue in full force and effect.
F.    Modification, Waiver. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in a
writing signed by the Parties. Waiver by the Company of a breach of any
provision of this Agreement will not operate as a waiver of any other or
subsequent breach.
G.    Notices. Any notice or other communication required or permitted by this
Agreement to be given to a Party will be in writing and will be deemed given
(i) if delivered personally or by commercial messenger or courier service,
(ii) when sent by confirmed facsimile, or (iii) if mailed by U.S. registered or
certified mail (return receipt requested), to the Party at the Party’s address
written below or at such other address as the Party may have previously
specified by like notice. If by mail, delivery will be deemed effective three
(3) business days after mailing in accordance with this Section 12.G.
(1)    If to the Company, to:
Plantronics, Inc.
345 Encinal Street
Santa Cruz, CA 95060
Attn: General Counsel
(2)    If to Consultant, to:
at the last residential address known by the Company.





--------------------------------------------------------------------------------









H.    Attorneys’ Fees. In any court action at law or equity that is brought by
one of the Parties to this Agreement to enforce or interpret the provisions of
this Agreement, the prevailing Party will be entitled to reasonable attorneys’
fees, in addition to any other relief to which that Party may be entitled.
I.    Signatures. This Agreement may be signed in two counterparts, each of
which will be deemed an original, with the same force and effectiveness as
though executed in a single document. Electronic signature by either party of
this agreement shall be permitted and treated like handwritten signature for all
purposes.
(signature page follows)


IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.
CONSULTANT        PLANTRONICS, INC.
By:            By:        
Name: S. Kenneth Kannappan        Name:     
Title:     
-3-


EXHIBIT A
SERVICES AND COMPENSATION
1.    Contact. Consultant’s principal Company contact:
Name: Joseph B. Burton or his successor
Title: Chief Executive Officer
2.    Services. Consultant will assist in the transition of his duties as may be
reasonably and incidentally requested by the Chief Executive Officer of the
Company.
3.    Compensation.
(a)    Consultant will continue vesting in his outstanding equity awards in
accordance with their respective terms and conditions.
(b)    Commencing on the Effective Date, the Company will pay Consultant $1,000
per month as compensation for performing the Services.
(c)    In order to help prevent adverse tax consequences to Consultant under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
in no event will any payment under





--------------------------------------------------------------------------------





Section 3(b) of this Appendix be made later than March 15th of the calendar year
following the calendar year in which such payment was earned, or, if later, the
15th day of the third month following the end of the Company’s fiscal year in
which the payment was earned.
(d)    All payments and benefits provided for under this Consulting Agreement
are intended to be exempt from or otherwise comply with the requirements of
Section 409A so that none of the payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities or ambiguous terms herein will be interpreted to be exempt or so
comply. Each payment and benefit payable under this Consulting Agreement is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.
(e)    The Company will reimburse Consultant, in accordance with Company policy,
for all reasonable expenses incurred by Consultant in performing the Services
pursuant to this Agreement.


CONSULTANT                    PLANTRONICS, INC.             
By:            By:        
Name: S. Kenneth Kannappan        Name:     
APPENDIX 1
SAMPLE SEVERANCE CALCULATION
The following is an illustrative example of the calculation of the cash
severance payment pursuant to Section 9(a) of the Agreement.


The numbers below are used solely for the purposes of example and the actual
cash severance payment (if any) paid pursuant to Section 9(a) of the Agreement
may be higher or lower than what is shown. Any cash severance payment will be
calculated in accordance with the terms of the Agreement and at the time it
becomes due and owing.


Assumptions:


Executive is terminated without Cause on October 2, 2016 and will receive a
severance payment pursuant to the terms of Section 9(a) of the Agreement.


Executive’s base salary amount for the twelve (12) full fiscal quarters
immediately preceding April 2, 2016 (the most recently completed fiscal quarter
prior to entering into the Agreement) is as follows:


·
October 1, 2013 - October 1, 2014: $705,769

·
October 1, 2014 - October 1, 2015: $725,000

·
October 1, 2015 - October 1, 2016: $725,000



Average: $718,590


Executive’s bonus amount for the twelve (12) full fiscal quarters immediately
preceding October 2, 2016 is as follows:


·
Fiscal Year 2014: $759,021






--------------------------------------------------------------------------------





·
Fiscal Year 2015: $892,881

·
Fiscal Year 2016: $207,350



Average: $619,750




Sum of average base salary and bonus: $1,338,340
Sum of average base salary and bonus multiplied by 1.5: $2,007,510


 
Total amount to be paid over the Severance Payment Period: $2,007,510







